Title: To George Washington from Burgess Ball, 10 September 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir
                  Sulphur Springs [Va.] 10th Sep. 94.
               
               I took the liberty of writing to you about 2 Weeks ago from Bath—At that time I expected my Wife wd have came there to me, but, she was then so sick she cd not, and I came down to her.
                  
                  We are now all at these Springs wch are only abt 8 miles from Colo. Washingtons & shall remain abt 10 days longer—Fanny is mendg but as to myself, ’tho I sometimes appear so, upon the whole I fear I do not. Our Children, & miss Milly who is with us, are all pretty well—Last Saturday I went to Martinsburg to see how the  Regt in that part of the County turn’d out their proportion of Men, (which was 91) and was happy to see them turn out Volunterily without Drafting.
               On Monday I went to Ch. Town to see the Conduct of the Regt there, which was equally clever, so that the Quota of this County is ready—As to Frederick, I was sorry to hear that a part from one of the Regts there was obliged to be drafted, ’tho Morgan exerted himself much for Volunteers, but, the reason I’m told was owing to an unpopular appointment of one of the Captains—The other Regt turn’d out all their Volunteers—Thus the Quota of those two Counties are ready, and I’m inclin’d to think that treble the No. wd turn out. I can hear nothg from any of the other Counties atall, all of which that are to furnish, are on this side of the ridge, but, I doubt not but the Virga Quota will very soon be able to march, if necessary. Upon the whole, I do believe the People wish to see the Laws executed & Government supported, ’tho a great many wish much to see the Excise Law repealed.
               Governour Lee, we are told, is appointed to the Command, and I’m happy to find (from what I’ve seen & hear’d) that Morgan & Dark will go under him—the latter I’ve seen & the other I’ve hear’d of, as a certainty—At Martinsburg one of the Insurgents is taken up (& put in Goal) who confesses he put the fire to Nevills Kitchen, and was on his way to Shepperds Town for Salt—He is to have a Trial on Friday, but will no doubt be sent to Pensylva. I have written to Genl Knox respecting the 100 Acres of Land as I mentd in my last to you, and if that qty of Land will do, (and the price) I wish as soon as possible to be determined, as I can make a Purchace of Bull near Colo. Washingtons, 400 Acres @ £5 & for Improvemts 300£.  Mr Newman, the Englishman who arrived not long since at Alexanda said he wd call & see my Land, the price of which I told him was 25 dollars ⅌ Acre, Cash.
               Fanny & Miss Milly desire their best respects to Mrs Washington & yourself, & I am with the highest Esteem Dr sir Yr Affect. Hbe st
               
                  B. Ball
               
               
               
                  N.B. I’m in great Pain with my Bowells at present, which must be some Appology for this Scroll.
                  We expect to be at Home in abt 12 days from this. I’ve made free to inclose my Letter to Genl Knox, which you’ll please forward or suppress, as you think expedient.
               
               
                  B.B.
               
            